Citation Nr: 0408139	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  99-13 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hypertension, 
hypertensive heart disease, coronary artery disease, and 
congestive heart failure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an effective date earlier than January 
27, 1995, for the grant of service connection for bronchial 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1961 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) partly from a February 1998 RO decision which 
granted service connection for asthma, effective January 27, 
1995; the veteran appeals for an earlier effective date for 
service connection.  He also appeals a July 1999 RO decision 
which denied service connection for PTSD and cardiovascular 
disease.  

With regard to the claim for service connection for 
cardiovascular disease, a December 2002 RO decision granted 
service connection for atrial fibrillation/flutter with high 
ventricular rate, status-post pacemaker implant, as secondary 
to bronchial asthma.  Service connection for other 
cardiovascular disease remained denied.  The Board finds that 
the remaining cardiovascular issue is entitlement to service 
connection for hypertension, hypertensive heart disease, 
coronary artery disease, and congestive heart failure.


FINDINGS OF FACT

1.  Hypertension, hypertensive heart disease, coronary 
artery disease, and congestive heart failure were first shown 
years after service and were not caused or any incident of 
service, and were not caused or permanently worsened by 
service-connected bronchial asthma.

2.  The veteran did not engage in combat during his active 
military service, and there is no credible supporting 
evidence to show a service stressor which might lead to PTSD.

3.  The veteran's application to reopen his claim for 
service connection for asthma (which was previously denied 
in a final Board decision) was received by the RO on January 
27, 1995.  The claim was subsequently found to be reopened 
by new and material evidence, and service connection for 
bronchial asthma was granted, effective January 27, 1995.


CONCLUSION OF LAW

1.  Hypertension, hypertensive heart disease, coronary artery 
disease, and congestive heart failure were not incurred in or 
aggravated by service, and are not proximately due to or the 
result of service-connected bronchial asthma.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2003).

2.  PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

3.  The criteria for an effective date earlier than January 
27, 1995, for service connection for bronchial asthma, have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by correspondence, the rating decision, 
the statement of the case, and supplemental statement of the 
case, the veteran has been informed of the evidence necessary 
to substantiate his claims, and of his and VA's respective 
obligations to obtain different types of evidence.  
Identified relevant medical records have been obtained.  VA 
examination has been provided where necessary to decide the 
claims.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

I.  Service connection-heart disease including hypertension

A.  Background

The veteran served on active duty from November 1961 to 
November 1964.  Service medical records do not show any 
complaints or abnormal cardiovascular findings.  The 
veteran's blood pressure was 102/78 on his induction 
examination in August 1961, and 126/74 on his separation 
examination in August 1964.  

On a VA examination in March 1965, the cardiovascular system 
was normal.  The veteran's blood pressure was 120/80 at that 
time.

VA treatment records show that hypertension was diagnosed and 
treated beginning in mid-1986.  An electrocardiogram in June 
1987 was abnormal, and disclosed anterior fascicular block.  
Pulmonary function tests in August 1989 were normal, although 
it was noted that a slightly decreased FVC may indicate early 
restrictive disease.  

The file contains the report of a disability examination 
conducted by Dr. A. Sachdev in April 1991.  The veteran had 
multiple problems including high blood pressure, breathing 
problems, and heart disease, described as chest pain.   On 
examination, his blood pressure was 140/90.  An 
electrocardiogram was essentially normal.  The examiner 
concluded that the chest pain was atypical, and not likely 
cardiac in origin.  

In January 1994, the veteran underwent a cardiac 
catheterization in a VA facility, which disclosed normal 
coronaries and left ventricular function.  The diagnosis was 
exertional chest pain and dyspnea, of non-cardiac origin, and 
hypertension.  

On a VA examination in June 1994, the veteran said that he 
had been told he had renal involvement of his hypertension.  
Heart examination showed fair thrust, normal size, regular 
rhythm, fair sounds, and no murmurs.  Blood pressure readings 
of 160/104 and 174/114 were obtained.  Examination of the 
lungs disclosed he appeared slightly short of breath at rest.  
He had occasional wheezes.  The diagnoses were hypertension 
with renal involvement and bronchial asthma with severe 
episodic attacks.  

Received in March 1998 was an undated letter, over the 
signatures of a VA nurse practitioner and a VA doctor, which 
noted that the veteran was treated at the VA primary care 
clinic for diseases including hypertension and bronchial 
asthma, and that in the writer's opinion, the asthma attacks 
and medication could aggravate his hypertension and angina.  

The veteran was hospitalized from January 1998 to February 
1998 for evaluation of complaints of chest pain and shortness 
of breath.  It was noted that he was a poor historian.  His 
history included asthma for many years and hypertension for 
about 12 years.  He was found to have congestive heart 
failure, and it was thought that his hypertension may have 
been a causative factor for pushing him into congestive heart 
failure.  He also had an asthma exacerbation, which was 
thought to be due to a mild respiratory infection.  

A letter dated in July 1998, and signed by the VA nurse 
practitioner and VA doctor who had provided the earlier, 
undated letter, noted that the veteran had been treated at 
the VA since 1982.  He suffered from bronchial asthma and it 
was the writers' opinion that his heart and hypertension were 
aggravated beyond their normal progressive rate by his 
bronchial asthma.  

VA heart and hypertension examinations were conducted in 
August 1998.  On the heart examination, it was noted that 
medical records had been reviewed but not the claims file.  
Currently, the veteran was on no treatment for a cardiac 
condition.  An echogram in 1996 had demonstrated mild mitral 
regurgitation and normal left ventricular function.  Blood 
pressure was 194/114.  There was a regular cardiac rhythm 
without murmur or gallop.  The diagnosis was noncardiac chest 
pain, no evidence for coronary artery disease, probable 
hypertensive heart disease, and poorly controlled 
hypertension.  

On the hypertension examination, the veteran said he had had 
hypertension since about 1982 or 1983.  He did not have any 
current symptoms related to hypertension, and took medication 
for hypertension and for asthma.  Blood pressure readings of 
194/114, 190/120, and 200/120 were obtained.  Chest X-rays 
disclosed cardiomegaly.  The pertinent diagnoses were 
essential hypertension and hypertensive heart disease.  

In February 1999, another VA examination was conducted, with 
review of the claims file and medical records.  Recent tests 
and studies conducted in September 1998 and December 1998 
were reported.  Following an examination, which included a 
blood pressure of 150/100 and a cardiac examination showing 
regular cardiac rhythm without murmur or gallops, the 
pertinent diagnoses were chest discomfort that was 
noncardiac; stable coronary artery disease with prior silent 
myocardial infarction; normal left ventricular systolic 
function; hypertensive cardiovascular disease with concentric 
left ventricular hypertrophy echocardiogram; and bronchial 
asthma.  The examiner commented that the veteran had 
hypertensive cardiovascular disease which was manifested as 
left ventricular hypertrophy; stable coronary artery disease; 
and evidence of silent prior myocardial infarction.  All of 
these problems were unrelated to his service-connected 
bronchial asthma, concluded the examiner.  

The veteran was hospitalized in a VA facility on two 
occasions in October 2000, the first for treatment of asthma, 
the second for treatment of chronic obstructive pulmonary 
disease.  He was hospitalized in November 2000 with 
refractory atrial fibrillation/flutter with rapid ventricular 
rate and chronic obstructive pulmonary disease.  

In an undated letter received in December 2000, a VA 
physician wrote that the veteran's atrial arrhythmias were in 
part a direct result of his severe chronic obstructive 
pulmonary disease, for which he was service-connected.  His 
echocardiogram showed biatrial enlargement, which triggered 
the atrial flutter.  He believed that the chronic obstructive 
pulmonary disease was directly responsible for the atrial 
enlargement, particularly the right atrium.  He concluded 
that the veteran's chronic obstructive pulmonary disease was 
a direct cause of his atrial arrhythmias.  

In December 2000, the veteran was hospitalized with shortness 
of breath and shoulder pain.  The veteran's blood pressure 
was 129/79 on admission.  His heart as irregularly irregular 
with tachycardia.  There was no cyanosis, clubbing, or edema.  
The veteran was having fast atrial fibrillation, which failed 
to convert; however, his rhythm spontaneously converted back 
to normal sinus rhythm.  A coronary angiography was done 
which showed coronary artery disease.  Final diagnoses 
included resolved atrial fibrillation, bronchial asthma, and 
coronary artery disease.  

In February 2001, the veteran was hospitalized for treatment 
of shortness of breath, productive cough, and atypical chest 
pain.  His asthma exacerbation slowly improved with 
treatment.  Cardiac consult disclosed a hypertrophic, 
hyperdynamic heart.  Discharge diagnoses included asthma 
exacerbation secondary to acute bronchitis; coronary artery 
disease; paroxysmal atrial fibrillation; hypertension; and 
hypertrophic cardiomyopathy.  

In March 2002, the veteran was hospitalized for treatment of 
worsening shortness of breath and leg swelling.  It was noted 
that he had a congestive heart failure exacerbation with a 
history of coronary artery disease.  A myocardial infarction 
was ruled out.  He had a history of hypertension, but his 
blood pressure was 136/70 on admission.  A cardiac 
catheterization was conducted, with findings including a 70 
percent stenosis of the right coronary artery that was 
stented during the hospitalization.  Separately, he was also 
noted to have recurrent atrial fibrillation and flutter, with 
two unsuccessful electrical cardioversions in the past, and 
asthma and hypertension were also noted.  

In May 2002, he was hospitalized with community acquired 
pneumonia.  

From May to June 2002, the veteran was hospitalized with 
tachycardia.  During the hospitalization, he had placement of 
a dual chamber pacemaker and AV node ablation.  His coronary 
artery disease was not active during the hospitalization, his 
congestive heart failure was stable and his asthma was 
quiescent.  

By a rating decision dated in December 2002, the RO granted 
service connection for atrial fibrillation/flutter with high 
ventricular rate, status-post pacemaker implant, as secondary 
to bronchial asthma.  Service connection for hypertensive 
cardiovascular disease with episodic congestive failure 
remained denied.  

Follow-up records include a cardiac consult in May 2003, at 
which time he was noted to be doing well from a cardiac 
standpoint.  He had undergone AV nodal ablation and pacemaker 
placement in May 2002 for sick sinus syndrome, paroxysmal 
atrial fibrillation and flutter.  He was noted to also have 
known coronary artery disease, status post right coronary 
artery stent placement in March 2002.  His asthma was stable.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be rebuttably presumed for certain 
chronic diseases, including organic heart disease and 
hypertension, which are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The evidence does not show hypertension or any other 
cardiovascular disease in service, or until many years after 
service.  The veteran contends, however, that his 
cardiovascular disabilities, including hypertension, 
developed as a result of his service-connected bronchial 
asthma.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary 
service connection may be established for a disorder which is 
aggravated by a service-connected disability; compensation 
may be provided for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 8 Vet. App. 374 
(1995).

The veteran developed hypertension in about 1986, and 
hypertensive cardiovascular disease, coronary artery disease, 
and congestive heart failure in the succeeding years.  The VA 
examination in February 1999 resulted in a conclusion that 
the hypertensive cardiovascular disease and coronary artery 
disease were unrelated to the service-connected bronchial 
asthma.  This examination report is more probative than the 
prior undated and July 1998 letters from a VA nurse 
practitioner and VA doctor, because the findings and 
diagnoses are more specific, and because the opinion was 
based on a review of the medical records and claims folder, 
which included numerous diagnostic tests conducted after the 
July 1998 letter.  Therefore, the weight of the evidence is 
against service connection for hypertension, hypertensive 
cardiovascular disease, and coronary artery disease.  

In addition, in January 1998, the veteran developed 
congestive heart failure, thought to be related to his 
hypertension.  There was no indication that asthma shown at 
that time, thought to be due to a mild respiratory infection, 
played a causal role in the development of congestive heart 
failure.  In March 2002, he was again hospitalized with 
congestive heart failure; the treatment for this involved his 
coronary artery disease, with a stent placement, rather than 
bronchial asthma, hypertension, or atrial 
fibrillation/flutter.  Thus, the evidence shows that 
congestive heart failure was not causally related to 
bronchial asthma.  

In late 2000, the veteran developed atrial 
fibrillation/flutter which was refractory to treatment, and 
eventually required a pacemaker implant, in 2002.  An opinion 
from a VA doctor received in December 2000 was to the effect 
that the veteran's atrial arrhythmias were due to his severe 
chronic obstructive pulmonary disease.  Based on this 
opinion, service connection for atrial fibrillation/flutter 
with high ventricular rate, status-post pacemaker implant, 
was granted, as secondary to bronchial asthma.  

However, this letter did not indicate that the veteran's 
other cardiovascular conditions, including hypertension, 
hypertensive heart disease, coronary artery disease, and 
congestive heart failure, were due to bronchial asthma.  

The Board also notes that all of these conditions were 
clinically demonstrated well before the veteran developed 
heart arrhythmias, and there is no evidence indicating that 
the heart arrhythmias aggravated any of the other 
cardiovascular conditions; therefore, an issue of whether any 
of these other cardiovascular conditions is secondary to the 
now service-connected heart arrhythmias is not raised by the 
record.   

In sum, the weight of the evidence shows that hypertension, 
hypertensive heart disease, coronary artery disease, and 
congestive heart failure hypertension were not present in 
service or for years thereafter, were not caused by any 
incident of service, and were not caused or worsened by 
service-connected bronchial asthma.  It must be concluded 
that these heart conditions were not incurred in or 
aggravated by service, nor were they proximately due to or 
the result of a service-connected disability.  Neither direct 
nor secondary service connection is warranted, and the 
preponderance of the evidence is against the claim for 
service connection.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

II.  Service connection-PTSD

The veteran contends that he suffers from PTSD as the result 
of an automobile-pedestrian accident in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). 

With respect to a diagnosis of PTSD, in April 1999, a VA 
mental health assessment was completed.  The veteran had 
initially presented the previous month extremely anxious, 
obsessed with the cause of what he felt was PTSD.  He said 
that while in the military, he witnessed two men hit by a 
jeep driven by a drunken soldier.  He was clipped in the knee 
as well as he jumped out of the way.  Both men were killed, 
but the driver was acquitted when the case went to court.  He 
said that the accident had resulted in flashbacks and 
nightmares.  He said he became disillusioned and reckless as 
a result of the driver having escaped punishment.  He said 
that he struggled with maintaining employment, irritation, 
tolerance, withdrawal, and inability to sleep since his 
return from service.  After his initial visit in March 1999, 
he had had a medication evaluation for symptoms presented, 
i.e., anxiety, nightmares, poor sleep, depression and other 
PTSD related symptoms.  He had been prescribed medication.  
He continued to have intrusive thoughts pertaining to the 
accident, flashbacks, nightmares, irritability, and social 
withdrawal.  

In July 1999, a mental health treatment note reported a 
diagnosis of PTSD.  The veteran said that he had been having 
more crying spells and anxiety since the last time he had 
been seen.  He had also apparently been in a very bad boating 
accident last June.  He also recalled his original trauma of 
nearly losing his life when a car almost ran over him.  

It is questionable whether there has been a valid diagnosis 
of PTSD under the criteria of DSM-IV.  However, even assuming 
that there is such a diagnosis, service connection for PTSD 
also requires satisfactory proof of a service stressor.

As to the existence of a stressor, a veteran's assertions of 
non-combat service stressors are not sufficient to establish 
their occurrence.  Rather, his alleged service stressors must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).  

In a written statement received in August 1999, the veteran 
said, that he had been walking along the sidewalk at about 10 
p.m. on a Friday night in June 1962.  Two men were walking 
about 20 feet in front of him.  Suddenly a car jumped the 
curb at a high rate of speed, which just missed hitting him 
because he jumped out of the way, although he landed on his 
back and hit his head.  The car struck the two men walking in 
front of him, throwing them into the air, and knocking them 
unconscious or killing them; he could not tell whether they 
were alive.  He said that the driver was clearly drunk, and 
had a liquor bottle in his hand.  He said that the driver, 
who he recognized as a civilian plumber who worked on the 
base, was arrested.  He said that after this incident, he had 
nightmares and trouble sleeping, and was eventually 
hospitalized with pneumonia.  He was the main witness for the 
prosecution in the court case against the driver, which was 
delayed until he came out of the hospital, but he driver was 
acquitted.  He said he felt a lot of rage due to this result.  

At his hearing before a hearing officer in October 1999, the 
veteran tried to recollect more details regarding the 
stressor.  He said he knew the individual was a civilian 
plumber, and the trial was held on the base, but that the 
trial was not a court-martial.  He could not recall the names 
of the driver or of the victims.  

Thus, the claimed stressor in this case is that the veteran 
witnessed a motor vehicle accident which killed one or two 
other servicemen, and that he narrowly missed being hit, or 
was clipped in the knee.  Therefore, since it was not a 
personal assault, the special provisions for corroboration 
set forth in 38 C.F.R. § 3.304(f)(3) are not for application.  
Nevertheless, the RO did solicit the type of corroborating 
evidence illustrated in the regulation, and inform the 
veteran that non-service department evidence could be used. 

Service medical records contain no mention of this incident, 
or of any injuries sustained in the accident.  Records show 
he was hospitalized from August to September 1962 for 
treatment of pneumonia.  

Personnel records were received from the National Personnel 
Records Center (NPRC) in April 2000.  These records do not 
contain any evidence indicating that the veteran was involved 
in an accident, witness to an accident, or a witness in a 
trial, while he was on active duty.  He himself received a 
non-judicial punishment for absenting himself from his place 
of duty in July 1963.   

In response to a November 1999 request from the RO, in 
November 2000, the NPRC informed the RO that accident records 
would have been destroyed after 15 to 20 years; that morning 
reports were not available; and that without the name of a 
party, trial records could not be obtained.  

In September 2000, the veteran was informed by a U. S. 
District Court Clerk, in response to his inquiry, that 
without the defendant's name, they could provide no 
assistance, and that they did not keep a party index for 
witnesses.  

The veteran has not provided any independent evidence to 
verify a service stressor.  His own service records do not 
verify a service stressor, and he has not submitted 
sufficient detailed information which would permit 
verification through the service department.  See 38 C.F.R. 
§ 3.159(c)(2)(i).

As the record now stands, a service stressor, which might 
lead to PTSD, has not been verified by credible supporting 
evidence, and thus there can be no service connection for the 
claimed disorder.  38 C.F.R. § 3.304(f).  As the 
preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  

III.  Earlier effective date-bronchial asthma

The RO granted service connection for bronchial asthma 
effective from January 27, 1995, and the veteran maintains an 
earlier effective date should be assigned.

The veteran contends that the statement in the Board 
decision/remand of October 1997, which noted that "In view 
of the veteran's acute upper respiratory in service, this 
statement, likewise is new and material to the issue at hand 
and raises a reasonable possibility of changing the Board's 
1990 adverse decision," entitles him to an earlier effective 
date of February 1988 for the grant of service connection 
for asthma.  

The veteran's initial claim for service connection for 
residuals of pneumonia was received in August 1980, and 
denied by a January 1981 rating decision; he did not appeal 
that determination.  

In February 1988, he asked that his claim for service 
connection for a lung condition be reconsidered, based on 
outpatient treatment VA records dated in April and May 1987.  
The claim was denied in September 1988, the veteran 
appealed, and the Board denied service connection for 
residuals of pneumonia (including asthma) in December 1990.  
His request to reopen his claim was received January 27, 
1995; this claim eventually resulted in the grant of service 
connection.  

The effective date for a grant of service connection is the 
day after separation from service or day entitlement arose, 
if a claim is received within one year of separation from 
service, otherwise the date of receipt of claim, or the day 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(b)(1); 38 C.F.R.§ 3.400 (b)(2)(i).  If the grant is based 
on a claim which has been finally denied and subsequently 
reopened by the submission of new and material evidence, the 
effective date is the date of receipt of the new claim, or 
the day entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q), (r).  

The 1990 Board decision is final.  38 U.S.C.A. § 7104.  
Moreover, that Board decision subsumed the prior rating 
decisions which addressed that issue, including the January 
1981 RO decision.  See Smith v. Brown, 35 F.3d 1516 (Fed. 
Cir. 1994), Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 
1994).  Where there has been a prior final denial, the award 
of VA benefits may not be effective earlier than the date 
the VA received the particular application for which the 
benefits were granted.  Washington v. Gober, 10 Vet.App. 391 
(1997).  Thus, the effective date for service connection for 
bronchial asthma may be no earlier than the date the 
application to reopen the claim was received by the VA, on 
January 27, 1995.

The Board also notes that the statement identified by the 
veteran, referring to new and material evidence, consisted 
of VA medical records dated January 27, 1995, and in 
September 1997.  Thus, this evidence could not provide an 
effective date earlier than January 1995.  For the foregoing 
reasons, the weight of the evidence is against an effective 
date earlier than January 27, 1995, for the grant of service 
connection for bronchial asthma, based on a reopened claim.  
The benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.   


ORDER

Service connection for hypertension, hypertensive heart 
disease, coronary artery disease, and congestive heart 
failure is denied.

Service connection for PTSD is denied.

An effective date earlier than January 27, 1995, for the 
grant of service connection for bronchial asthma, is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



